Title: Memorandum from Thomas Jefferson, 4 October 1804
From: Jefferson, Thomas
To: Madison, James


Oct. 4. 1804.
A pardon to be issued to George Mc.Farland according to the papers inclosed
Commissions to David Broadie of Virginia to be Collector of Hampton vice Mount Edward Chisman decd.

Edmund Key of Maryland to be Surveyor of the port of Llewellensburg in the district of Nanjemoy and Inspector of the revenue for the same vice Richard Jordan decd.
Edward Hall of Maryland to be Commissioner of loans for Maryland vice B. Harwood resigned
Th: Jefferson

Oct. 5. 04.
The following commissions also to be issued
Elijah Backus of Ohio, Reciever of public monies at Kaskaskias
Frederick Bates of Indiana Reciever &c at Detroit
Harry Toulman of Kentuckey Reciever &c at Fort Stoddart
Thomas Fitzpatrick of S. Carolina to be Register at Natchez v. 
Turner
The descriptions of the offices to be made agreeable to the law
Th: Jefferson

